DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 17, 2022 is acknowledged.  Claims 14-40 are pending in the application.  Claims 1-13 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-19, 21, 23-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. JP 2001-231436 (hereinafter “Hashimoto”) (refer to the corresponding machine translation) in view of Sluimer US 5171590 (hereinafter “Sluimer”).
With respect to claim 14, Hashimoto teaches a method for producing a baked dough product (paragraphs [0003] and [0007]).
 Regarding the limitation of (a) mixing flour, water, yeast, and optionally other additives to form an unproofed dough having a specific volume of about 1.3 to 1.5 mL/g as recited in claim 14, Hashimoto teaches forming a dough by mixing dough ingredients (generally flour, yeast, and water).  Hashimoto is silent with respect to proofing during the mixing step (paragraphs [0003] and [0007]-[0010]).
However, Hashimoto does not expressly disclose the dough has a specific volume of about 1.3 to 1.5 mL/g.
Sluimer teaches preparing baked dough products (C4, L17-20).  The dough is made by mixing and kneading desired ingredients and yeast (C3, L51-53).  After mixing the ingredients, the unproofed dough has a specific volume of about 1 L/kg (about 1 mL/g) (C13, L38-40).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to select any portions of the disclosed range, including the instantly claimed range of specific volume, from the range disclosed in Sluimer. One of ordinary skill in the art would have been motivated to do so because Hashimoto and Sluimer similarly teach preparing baked dough products, Hashimoto teaches providing a good quality product (paragraphs [0001], [0005], and [0006]), and Sluimer teaches the texture of the bread is contingent upon the stability of the dough and a good product is obtained (C4, L17-20 and C9, L38-42).  There would have been a reasonable expectation of success with said modification. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of (b) shaping the dough to a desired size and shape as recited in claim 14, Hashimoto teaches dividing the dough into appropriate weights according to the target bread and molding the dough (paragraphs [0003], [0008], and  [0010]). 
Regarding the limitation of (c) freezing the unproofed dough as recited in claim 14, Hashimoto teaches freezing the formed dough (paragraphs [0003], [0007], [0008], and [0011]). 
Regarding the limitation of (d) thawing the dough until the dough has doubled in size as recited in claim 14, Hashimoto teaches thawing and proofing the dough (paragraphs [0003], [0007], [0008], and [0012]).
However, Hashimoto fails to explicitly disclose the characteristic of the dough volume has doubled in size during thawing.
Absent any clear and convincing evidence to the contrary, the dough volume doubling in size during thawing would naturally occur from said method since Hashimoto positively recites all of the claimed process steps, Hashimoto teaches fermenting (proofing) to increase the volume of the dough (paragraph [0002]), and the dough volume doubling in size during thawing an intended result of the claimed process. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to proof (ferment) the dough to increase the volume of the dough to double of its size in the method of Hashimoto with the expectation of successfully preparing a good quality product.  One of ordinary skill in the art would have been motivated to do so because fermenting (proofing) the dough until the volume doubles in size would involve only a mere change is a size of the dough, scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, and Hashimoto teaches providing consumers with a good quality product exceeding the quality of the frozen dough after the proofing (paragraphs [0001], [0005], and [0006]).  There would have been a reasonable expectation of success.  Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding the limitation of (e) refreezing the dough to form a frozen dough as recited in claim 14, Hashimoto teaches freezing the dough again (paragraphs [0003], [0007], [0008], and [0013]).
Regarding the limitation of (f) baking the frozen dough without thawing before baking to form a baked bread having a specific volume of about 3 to 6 mL/g as recited in claim 14, Hashimoto teaches baking the dough and the thawing step before baking is optional (paragraphs [0003], [0007], [0008], [0014], and [0015]). 
However, Hashimoto does not expressly disclose the dough has a specific volume of about 3 to 6 mL/g.
Sluimer teaches preparing baked dough products from frozen dough pieces, and thawing is not necessary prior to baking (C4, L17-20; and C7, L9-12).  The final baked product has a specific volume of between about 4.5 L/kg (about 4.5 mL/g) and 7 L/kg (about 7 mL/g) (C9, L45-48; and C13, L29-32).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to select any portions of the disclosed range, including the instantly claimed range of specific volume, from the range disclosed in Sluimer. One of ordinary skill in the art would have been motivated to do so because Hashimoto and Sluimer similarly teach preparing baked dough products from frozen dough without thawing before baking, Hashimoto teaches providing a good quality product (paragraphs [0001], [0005], and [0006]), and Sluimer teaches the texture of the bread is contingent upon the stability of the dough and a good product is obtained (C4, L17-20 and C9, L38-42).  There would have been a reasonable expectation of success with said modification. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claims 15-17, modified Hashimoto is relied upon for the teaching of the method of claim 14 which has been addressed above.
Regarding the limitations of the thawing step brings the dough temperature to 50-65⁰F (claim 15), 65-80⁰F (claim 16), or 34-50⁰F (claim 17), modified Hashimoto teaches this limitation since Hashimoto teaches thawing the frozen dough at about 0⁰C/32⁰F to room temperature (25⁰C/77⁰F), which overlaps the presently claimed ranges (paragraphs [0011], [0014], [0018], and [0019]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 18, modified Hashimoto is relied upon for the teaching of the method of claim 14 which has been addressed above.
Regarding the limitation of the thawing step brings the dough temperature to 80-110⁰F as recited in claim 18, modified Hashimoto teaches this limitation since Hashimoto teaches thawing and proofing may be performed in the same apparatus and proofing generally at conditions of 28⁰C to 32⁰C (82.4⁰F to 90⁰F) (paragraphs [0012] and [0013]).

With respect to claim 19, modified Hashimoto is relied upon for the teaching of the method of claim 14 which has been addressed above.
Regarding the limitation of the thawing step lasts from 2 hours to 72 hours as recited in claim 19, Hashimoto does not expressly disclose this feature.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the duration of thawing in the method of Hashimoto through routine experimentation with the expectation of successfully thawing the dough product.  One of ordinary skill in the art would have been motivated to do so because the thawing duration is a variable that can be modified by adjusting the temperature during this step, Hashimoto teaches thawing the frozen dough at about 0⁰C/32⁰F to room temperature (for example 10 to 20 minutes at room temperature of 25⁰C/77⁰F) and proofing generally at conditions of 28⁰C to 32⁰C (82.4⁰F to 90⁰F) for 50 minutes (paragraphs [0011], [0013], [0014], [0018], and [0019]), the duration of the thawing step would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made, and the claimed time of from 2 hours to 72 hours cannot be considered critical without showing unexpected results.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
With respect to claim 21, modified Hashimoto is relied upon for the teaching of the method of claim 14 which has been addressed above.
Regarding the limitation of the yeast is selected from frozen or compressed yeast as recited in claim 21, modified Hashimoto teaches this limitation since Hashimoto teaches the yeast may be frozen yeast (paragraphs [0003], [0009], [0016], and [0017]).

With respect to claim 23, Hashimoto teaches a method for producing a product from dough (paragraphs [0003] and [0007]).
 Regarding the limitation of (a) mixing flour, water, yeast, and optionally other additives to form an unproofed dough having a specific volume of about 1.3 to 1.5 mL/g as recited in claim 23, Hashimoto teaches forming a dough by mixing dough ingredients (generally flour, yeast, and water).  Hashimoto is silent with respect to proofing during the mixing step (paragraphs [0003] and [0007]-[0010]).
However, Hashimoto does not expressly disclose the dough has a specific volume of about 1.3 to 1.5 mL/g.
Sluimer teaches preparing products from dough (C4, L17-20).  The dough is made by mixing and kneading desired ingredients and yeast (C3, L51-53).  After mixing the ingredients, the unproofed dough has a specific volume of about 1 L/kg (about 1 mL/g) (C13, L38-40).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to select any portions of the disclosed range, including the instantly claimed range of specific volume, from the range disclosed in Sluimer. One of ordinary skill in the art would have been motivated to do so because Hashimoto and Sluimer similarly teach preparing products from dough, Hashimoto teaches providing a good quality product (paragraphs [0001], [0005], and [0006]), and Sluimer teaches the texture of the product is contingent upon the stability of the dough and a good product is obtained (C4, L17-20 and C9, L38-42).  There would have been a reasonable expectation of success with said modification. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of (b) shaping the dough to a desired size and shape as recited in claim 23, Hashimoto teaches dividing the dough into appropriate weights according to the target bread and molding the dough (paragraphs [0003], [0008], and  [0010]). 
Regarding the limitation of (c) freezing the unproofed dough as recited in claim 23, Hashimoto teaches freezing the formed dough (paragraphs [0003], [0007], [0008], and [0011]). 
Regarding the limitation of (d) thawing the dough until the dough has doubled in size as recited in claim 23, Hashimoto teaches thawing and proofing the dough (paragraphs [0003], [0007], [0008], and [0012]).
However, Hashimoto fails to explicitly disclose the characteristic of the dough volume has doubled in size during thawing.
Absent any clear and convincing evidence to the contrary, the dough volume doubling in size during thawing would naturally occur from said method since Hashimoto positively recites all of the claimed process steps, Hashimoto teaches fermenting (proofing) to increase the volume of the dough (paragraph [0002]), and the dough volume doubling in size during thawing an intended result of the claimed process. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to proof (ferment) the dough to increase the volume of the dough to double of its size in the method of Hashimoto with the expectation of successfully preparing a good quality product.  One of ordinary skill in the art would have been motivated to do so because fermenting (proofing) the dough until the volume doubles in size would involve only a mere change is a size of the dough, scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, and Hashimoto teaches providing consumers with a good quality product exceeding the quality of the frozen dough after the proofing (paragraphs [0001], [0005], and [0006]).  There would have been a reasonable expectation of success.  Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding the limitation of (e) refreezing the dough to form a frozen dough as recited in claim 23, Hashimoto teaches freezing the dough again (paragraphs [0003], [0007], [0008], and [0013]).
Regarding the limitation of (f) steaming the frozen dough without thawing before steaming to form a steamed dough having a specific volume of about 3 to 6 mL/g as recited in claim 23, Hashimoto does not expressly disclose this feature.
Sluimer teaches preparing baked dough products from frozen dough pieces, and thawing is not necessary prior to baking (C4, L17-20; and C7, L9-12).  Baking is conducted with the use of steam (C7, L19-20 and 37-38).  The final baked product has a specific volume of between about 4.5 L/kg (about 4.5 mL/g) and 7 L/kg (about 7 mL/g) (C9, L45-48; and C13, L29-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Sluimer, to select steaming in the method of Hashimoto based in its suitability for its intended purpose.  One of ordinary skill in the art would have been motivated to do so because Hashimoto and Sluimer similarly teach preparing baked dough products from frozen dough without thawing before baking (Hashimoto: paragraphs [0003], [0007], [0008], [0014], and [0015]), Hashimoto teaches the frozen dough can be further manufactured and production can be adjusted (paragraphs [0005] and [0007]), Sluimer teaches steam assists in producing acceptable oven rise and the product will not dry out in the chamber (C7, L20-31 and 37-41), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to select any portions of the disclosed range, including the instantly claimed range of specific volume, from the range disclosed in Sluimer. One of ordinary skill in the art would have been motivated to do so because Hashimoto and Sluimer similarly teach preparing products from frozen dough without thawing before baking, Hashimoto teaches providing a good quality product (paragraphs [0001], [0005], and [0006]), and Sluimer teaches the texture of the bread is contingent upon the stability of the dough and a good product is obtained (C4, L17-20 and C9, L38-42).  There would have been a reasonable expectation of success with said modification. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claims 24-26, modified Hashimoto is relied upon for the teaching of the method of claim 23 which has been addressed above.
Regarding the limitations of the thawing step brings the dough temperature to 50-65⁰F (claim 24), 65-80⁰F (claim 25), or 34-50⁰F (claim 26), modified Hashimoto teaches this limitation since Hashimoto teaches thawing the frozen dough at about 0⁰C/32⁰F to room temperature (25⁰C/77⁰F), which overlaps the presently claimed ranges (paragraphs [0011], [0014], [0018], and [0019]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 27, modified Hashimoto is relied upon for the teaching of the method of claim 23 which has been addressed above.
Regarding the limitation of the thawing step brings the dough temperature to 80-110⁰F as recited in claim 27, modified Hashimoto teaches this limitation since Hashimoto teaches thawing and proofing may be performed in the same apparatus and proofing generally at conditions of 28⁰C to 32⁰C (82.4⁰F to 90⁰F) (paragraphs [0012] and [0013]).

With respect to claim 28, modified Hashimoto is relied upon for the teaching of the method of claim 23 which has been addressed above.
Regarding the limitation of the thawing step lasts from 2 hours to 72 hours as recited in claim 28, Hashimoto does not expressly disclose this feature.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the duration of thawing in the method of Hashimoto through routine experimentation with the expectation of successfully thawing the dough product.  One of ordinary skill in the art would have been motivated to do so because the thawing duration is a variable that can be modified by adjusting the temperature during this step, Hashimoto teaches thawing the frozen dough at about 0⁰C/32⁰F to room temperature (for example 10 to 20 minutes at room temperature of 25⁰C/77⁰F) and proofing generally at conditions of 28⁰C to 32⁰C (82.4⁰F to 90⁰F) for 50 minutes (paragraphs [0011], [0013], [0014], [0018], and [0019]), the duration of the thawing step would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made, and the claimed time of from 2 hours to 72 hours cannot be considered critical without showing unexpected results.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

With respect to claim 30, modified Hashimoto is relied upon for the teaching of the method of claim 23 which has been addressed above.
Regarding the limitation of the yeast is selected from frozen or compressed yeast as recited in claim 30, modified Hashimoto teaches this limitation since Hashimoto teaches the yeast may be frozen yeast (paragraphs [0003], [0009], [0016], and [0017]).

Claims 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. JP 2001-231436 (hereinafter “Hashimoto”) (refer to the corresponding machine translation) in view of Sluimer US 5171590 (hereinafter “Sluimer”) as applied to claims 14 and 23 above, and in further view of Zhao et al., “Effect of Freeze-Thaw Cycles on the Molecular Weight and Size Distribution of Gluten” (hereinafter “Zhao’).
With respect to claims 20 and 29, modified Hashimoto is relied upon for the teaching of the method of claims 14 and 23 which has been addressed above.
Regarding the limitation of the thawing and refreezing steps are repeated at least once as recited in claims 20 and 29, modified Hashimoto does not expressly disclose this limitation.
Zhao teaches freeze-thaw cycling of food (P415, Conclusion).  Hydrated gluten was subjected to freeze-thaw treatment.  The frozen hydrated gluten was thawed and re-frozen.  The freeze-thaw cycle was repeated at least one time (P410, Wheat Gluten Extraction and Freezing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Zhao, to repeat the thawing and refreezing steps at least once in the method of modified Hashimoto with the expectation of successfully preparation a functional product.  One of ordinary skill in the art would have been motivated to do so because Zhao and Hashimoto similarly teach subjecting food to thawing and refreezing, Zhao teaches freeze-thaw storage had small effects on the quality of the dough (P412-P413, Effect of Storage Time on SH) and using freeze-thaw cycling of food in food processing and storage (Abstract; and P415, Conclusion), Hashimoto teaches the frozen dough can be further manufactured and production can be adjusted (paragraphs [0005] and [0007]), and it would amount to nothing more than a use of a known step for its intended use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. JP 2001-231436 (hereinafter “Hashimoto”) (refer to the corresponding machine translation) in view of Sluimer US 5171590 (hereinafter “Sluimer”) as applied to claims 14 and 23 above, and further in view of Gaddis et al. US 20040219263 (hereinafter “Gaddis”).
With respect to claims 22 and 31, modified Hashimoto is relied upon for the teaching of the method of claims 14 and 23 which has been addressed above.
Regarding the limitation of the thawing step applies microwave energy to reduce the time required for thawing as recited in claims 22 and 31, modified Hashimoto does not expressly disclose this feature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any thawing device, including a device that exposes microwave energy to the frozen dough of modified Hashimoto.  One of ordinary skill in the art would have been motivated to do so because Hashimoto teaches utilizing suitable devices during thawing (paragraph [0011]), exposing raw frozen dough products to microwave energy was well known in the art before the effective filing date of the claimed invention as shown in Gaddis (paragraphs [0005] and [0017]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.

Claims 32-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. JP 2001-231436 (hereinafter “Hashimoto”) (refer to the corresponding machine translation) in view of Gaddis et al. US 20040219263 (hereinafter “Gaddis”) and Sluimer US 5171590 (hereinafter “Sluimer”).
With respect to claim 32, Hashimoto teaches a method for producing a product from dough (paragraphs [0003] and [0007]).
 Regarding the limitation of (a) mixing flour, water, yeast, and optionally other additives to form an unproofed dough as recited in claim 32, Hashimoto teaches forming a dough by mixing dough ingredients (generally flour, yeast, and water).  Hashimoto is silent with respect to proofing during the mixing step (paragraphs [0003] and [0007]-[0010]).
Regarding the limitation of (b) shaping the dough to a desired size and shape as recited in claim 32, Hashimoto teaches dividing the dough into appropriate weights according to the target bread and molding the dough (paragraphs [0003], [0008], and  [0010]). 
Regarding the limitation of (c) freezing the unproofed dough as recited in claim 32, Hashimoto teaches freezing the formed dough (paragraphs [0003], [0007], [0008], and [0011]). 
Regarding the limitation of (d) thawing the dough until the dough has doubled in size as recited in claim 32, Hashimoto teaches thawing and proofing the dough (paragraphs [0003], [0007], [0008], and [0012]).
However, Hashimoto fails to explicitly disclose the characteristic of the dough volume has doubled in size during thawing.
Absent any clear and convincing evidence to the contrary, the dough volume doubling in size during thawing would naturally occur from said method since Hashimoto positively recites all of the claimed process steps, Hashimoto teaches fermenting (proofing) to increase the volume of the dough (paragraph [0002]), and the dough volume doubling in size during thawing an intended result of the claimed process. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to proof (ferment) the dough to increase the volume of the dough to double of its size in the method of Hashimoto with the expectation of successfully preparing a good quality product.  One of ordinary skill in the art would have been motivated to do so because fermenting (proofing) the dough until the volume doubles in size would involve only a mere change is a size of the dough, scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, and Hashimoto teaches providing consumers with a good quality product exceeding the quality of the frozen dough after the proofing (paragraphs [0001], [0005], and [0006]).  There would have been a reasonable expectation of success.  Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding the limitation of (e) refreezing the dough to form a frozen dough as recited in claim 32, Hashimoto teaches freezing the dough again (paragraphs [0003], [0007], [0008], and [0013]).
Regarding the limitation of (f) microwaving the frozen dough without thawing before microwaving to form a microwaved dough having a specific volume of about 3 to 6 mL/g as recited in claim 32, Hashimoto does not expressly disclose this feature.
Gaddis teaches dough products that can be frozen, and its size and shape are adapted to be baked and/or microwaved (Abstract; and paragraphs [0001], [0005], [0009], [0013], [0017], [0022], and [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Gaddis, to interchange or combine baking and microwaving in the method of modified Hashimoto with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Hashimoto (paragraphs [0007] and [0008]) and Gaddis similarly teach baking dough products, Hashimoto teaches preparing baked dough products from frozen dough without thawing before baking (paragraphs [0003], [0007], [0008], [0014], and [0015]) as well as the frozen dough can be further manufactured and production can be adjusted (paragraphs [0005] and [0007]), Gaddis recognizes the equivalency of baking and microwaving in the field of cooking dough and these cooking methods are combinable and interchangeable, and said modification is merely the selection of functionally equivalent dough cooking methods recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Modified Hashimoto also does not expressly disclose the dough has a specific volume of about 3 to 6 mL/g.
Sluimer teaches preparing products from frozen dough pieces, and thawing is not necessary prior to baking (C4, L17-20; and C7, L9-12).  The final product has a specific volume of between about 4.5 L/kg (about 4.5 mL/g) and 7 L/kg (about 7 mL/g) (C9, L45-48; and C13, L29-32).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to select any portions of the disclosed range, including the instantly claimed range of specific volume, from the range disclosed in Sluimer for the method of modified Hashimoto. One of ordinary skill in the art would have been motivated to do so because Hashimoto and Sluimer similarly teach preparing products from frozen dough without thawing before baking, Hashimoto teaches providing a good quality product (paragraphs [0001], [0005], and [0006]), and Sluimer teaches the texture of the bread is contingent upon the stability of the dough and a good product is obtained (C4, L17-20 and C9, L38-42).  There would have been a reasonable expectation of success with said modification. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claims 33-35, modified Hashimoto is relied upon for the teaching of the method of claim 32 which has been addressed above.
Regarding the limitations of the thawing step brings the dough temperature to 50-65⁰F (claim 33), 65-80⁰F (claim 34), or 34-50⁰F (claim 35), modified Hashimoto teaches this limitation since Hashimoto teaches thawing the frozen dough at about 0⁰C/32⁰F to room temperature (25⁰C/77⁰F), which overlaps the presently claimed ranges (paragraphs [0011], [0014], [0018], and [0019]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 36, modified Hashimoto is relied upon for the teaching of the method of claim 32 which has been addressed above.
Regarding the limitation of the thawing step brings the dough temperature to 80-110⁰F as recited in claim 36, modified Hashimoto teaches this limitation since Hashimoto teaches thawing and proofing may be performed in the same apparatus and proofing generally at conditions of 28⁰C to 32⁰C (82.4⁰F to 90⁰F) (paragraphs [0012] and [0013]).

With respect to claim 37, modified Hashimoto is relied upon for the teaching of the method of claim 32 which has been addressed above.
Regarding the limitation of the thawing step lasts from 2 hours to 72 hours as recited in claim 37, Hashimoto does not expressly disclose this feature.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the duration of thawing in the method of Hashimoto through routine experimentation with the expectation of successfully thawing the dough product.  One of ordinary skill in the art would have been motivated to do so because the thawing duration is a variable that can be modified by adjusting the temperature during this step, Hashimoto teaches thawing the frozen dough at about 0⁰C/32⁰F to room temperature (for example 10 to 20 minutes at room temperature of 25⁰C/77⁰F) and proofing generally at conditions of 28⁰C to 32⁰C (82.4⁰F to 90⁰F) for 50 minutes (paragraphs [0011], [0013], [0014], [0018], and [0019]), the duration of the thawing step would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made, and the claimed time of from 2 hours to 72 hours cannot be considered critical without showing unexpected results.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

With respect to claim 39, modified Hashimoto is relied upon for the teaching of the method of claim 32 which has been addressed above.
Regarding the limitation of the yeast is selected from frozen or compressed yeast as recited in claim 39, modified Hashimoto teaches this limitation since Hashimoto teaches the yeast may be frozen yeast (paragraphs [0003], [0009], [0016], and [0017]).

With respect to claim 40, modified Hashimoto is relied upon for the teaching of the method of claim 32 which has been addressed above.
Regarding the limitation of the thawing step applies microwave energy to reduce the time required for thawing as recited in claim 40, modified Hashimoto does not expressly disclose this feature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any thawing device, including a device that exposes microwave energy to the frozen dough of modified Hashimoto.  One of ordinary skill in the art would have been motivated to do so because Hashimoto teaches utilizing suitable devices during thawing (paragraph [0011]), exposing raw frozen dough products to microwave energy was well known in the art before the effective filing date of the claimed invention as shown in Gaddis (paragraphs [0005] and [0017]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. JP 2001-231436 (hereinafter “Hashimoto”) (refer to the corresponding machine translation) in view of Gaddis et al. US 20040219263 (hereinafter “Gaddis”) and Sluimer US 5171590 (hereinafter “Sluimer”) as applied to claim 32 above, and in further view of Zhao et al., “Effect of Freeze-Thaw Cycles on the Molecular Weight and Size Distribution of Gluten” (hereinafter “Zhao’).
With respect to claim 38, modified Hashimoto is relied upon for the teaching of the method of claim 32 which has been addressed above.
Regarding the limitation of the thawing and refreezing steps are repeated at least once as recited in claim 38, modified Hashimoto does not expressly disclose this limitation.
Zhao teaches freeze-thaw cycling of food (P415, Conclusion).  Hydrated gluten was subjected to freeze-thaw treatment.  The frozen hydrated gluten was thawed and re-frozen.  The freeze-thaw cycle was repeated at least one time (P410, Wheat Gluten Extraction and Freezing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Zhao, to repeat the thawing and refreezing steps at least once in the method of modified Hashimoto with the expectation of successfully preparation a functional product.  One of ordinary skill in the art would have been motivated to do so because Zhao and Hashimoto similarly teach subjecting food to thawing and refreezing, Zhao teaches freeze-thaw storage had small effects on the quality of the dough (P412-P413, Effect of Storage Time on SH) and using freeze-thaw cycling of food in food processing and storage (Abstract; and P415, Conclusion), Hashimoto teaches the frozen dough can be further manufactured and production can be adjusted (paragraphs [0005] and [0007]), and it would amount to nothing more than a use of a known step for its intended use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments filed February 17, 2022 have been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejection in the previous Office Action has been withdrawn (P6).
Applicant’s arguments filed February 17, 2022 have been fully considered, but they are unpersuasive (P6-P9).
Applicant argues each of Hashimoto's examples requires a thawing step prior to baking. Applicant acknowledges that machine translations of Hashimoto mention in passing that the thawing step present in each of the Examples may be optional, or arbitrary (Abstract, [0007]), however, such disclosure carries no assumption that a product resulting from omitting the thawing step would produce a bread of similar quality or having a specific volume as presently claimed.  To the contrary, it is shown at least by Applicant's negative controls that omitting thawing and proofing steps significantly reduces the specific volume of the final product on the order of 50%. A person of ordinary skill in the art would expect the same by omitting the thawing step present in each of Hashimoto 's examples baking a thawed dough.  In view of amendments and remarks above, Hashimoto does not disclose, teach, or suggest each and every element of independent claim 14, which requires that the baking step be applied to a frozen dough, and also that baking the frozen dough will yield a baked bread having a specific volume in a range from 3 mL/g to 6 mL/g. Moreover, the specific volume recited by7 independent claim 14 is not a necessary or expected result of processes that optionally omit Hashimoto's post-freeze thawing step.
Examiner disagrees.  While Hashimoto teaches thawing prior to baking in one embodiment, the reference is not limited to this since Hashimoto also teaches the thawing step before baking is optional and may be omitted (paragraphs [0008] and [0014]).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Although Hashimoto does not expressly disclose the claimed specific volumes, Sluimer is relied upon for these teachings as discussed above (C9, L45-48; and C13, L29-32 and 38-40), and one of ordinary skill in the art would have been motivated to select any portions of the disclosed ranges, including the instantly claimed ranges of specific volume, from the ranges disclosed in Sluimer with a reasonable expectation of success since Hashimoto and Sluimer similarly teach preparing products from dough without thawing before baking, Hashimoto teaches providing a good quality product (paragraphs [0001], [0005], and [0006]), and Sluimer teaches the texture of the bread is contingent upon the stability of the dough and a good product is obtained (C4, L17-20 and C9, L38-42).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793